Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 JOLANTA SARIS-SZYFTER,                                     CASE NO: 0:20-cv-62183

        Plaintiff,

 v.

 MSC CRUISES,            S.A.    D/B/A      MSC
 CRUISES,

        Defendant.

 ______________________________________/

                                          COMPLAINT

        COMES NOW, the Plaintiff, JOLANTA SARIS-SZYFTER, by and through the

 undersigned counsel, sues the Defendant, MSC CRUISES, S.A. D/B/A MSC CRUISES, and

 alleges as follows:

         JURISDICTIONAL STATEMENT AND IDENTIFICATION OF PARTIES

        1.      This is an action involving the diversity of citizenship of the parties as more fully

 described below and for damages in excess of $75,000, exclusive of interest, costs, and

 attorney’s fees; accordingly, this case falls within the jurisdiction of this Court pursuant to 28

 U.S.C. §1332. Alternatively, this case falls within the admiralty jurisdiction of this Court

 pursuant to 28 U.S.C. §§1331 and 1333.

        2.      Pursuant to a forum selection clause in the subject cruise ticket contract drafted

 and issued by Defendant, this action must be brought by this Court.

        3.      At all times material hereto, upon information and belief, the Plaintiff,

 JOLANTA SARIS-SZYTFER, was a resident of Broward County, Florida, and is sui juris.
Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 6




        4.      That all times material hereto, upon information and belief, the Defendant, MSC

 CRUISES, S.A. D/B/A MSC CRUISES, was and still is a Foreign Profit Corporation

 authorized and doing business in the State of Florida, that:

             a. Operated, conducted, engaged in or carried on a business venture in this state

                and/or county and had an office or agency in this state and/or county;

             b. Was engaged in substantial activity within this state;

             c. Operated vessels in the waters of this state;

             d. Committed one or more of the acts stated in Florida Statute §§ 48.081, 48.181 or

                48.193;

             e. The acts of Defendant set out in this Complaint occurred in whole or in part on

                this county and/or state; and/or

             f. The Defendant was engaged in the business of providing to the public and to the

                Plaintiff in particular, for compensation, vacation cruises aboard their vessel.

    5. The causes of action asserted in this Complaint arises under the General Maritime Law of

        the United States.

    6. All conditions precedent for filing and maintaining this action have been fulfilled, have

        been waived, or do not apply.

    7. At all times material hereto, Defendant owned, operated, managed, maintained and/or

        controlled the vessel, the MSC Meraviglia.

                                            General Allegations

    8. That Plaintiff, JOLANTA SARIS-SZYTFER, was a fare-paying passenger aboard the

        MSC Meraviglia on or about November 29, 2019, which was in navigable waters, for a

        cruise which began on November 27, 2019.




                                                   2
Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 6




       9. Upon knowledge and belief, Defendant owned and operated the MSC Meraviglia at all

            times material hereto.

       10. On or about November 29, 2019, the Plaintiff was in her assigned stateroom number,

            53921.

       11. While in her assigned stateroom, Plaintiff opened the cabin door to set items in outside

            hallway to be picked up by cleaning/maintenance staff.

       12. That after opening said cabin door, the door swung closed and in doing so, severely cut

            Plaintiff’s right foot.

       13. That, upon information and belief, the aforementioned cut was caused by a piece of

            metal protruding from the cabin door.1

       14. That as a result of being cut by the cabin door, Plaintiff suffered serious and permanent

            injuries.

       COUNT I - NEGLIGENCE AGAINST MSC CRUISES, S.A. D/B/A MSC CRUISES

            15.      The Plaintiff, JOLANTA SARIS-SZYTFER, adopts and re-alleges paragraphs

 1–14, as if they were reproduced herein, and further alleges:

       16. At all times material hereto, it was the duty of Defendant to provide Plaintiff with

            reasonable care under the circumstances while she was a passenger aboard the MSC

            Meraviglia. As Plaintiff, JOLANTA SARIS-SZYTFER, was a passenger aboard the

            MSC Meraviglia at the time of the injury, Defendant owed Plaintiff a duty to exercise

            reasonable care to ensure her safety.              This duty includes, but is not limited to,

            Defendant’s duty to warn of dangers known to Defendant, as a carrier, in places where

            Plaintiff, as a passenger, was invited to or reasonably should have been expected to visit.


 1
     The metal protruding from the cabin door will herein be, “Dangerous Condition.”


                                                           3
Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 6




       Moreover, this duty includes compliance with all applicable standards, statutes, and/or

       regulations, the violation of which is negligence per se and/or evidence of negligence.

    17. Defendant had actual knowledge of the Dangerous Condition on the premises of MSC

       Meraviglia by virtue of housekeeping/maintenance staff making at least once daily visits

       to Plaintiff’s stateroom. Thus, the harm posed to passengers, including Plaintiff, by the

       Dangerous Condition was reasonably foreseeable.

    18. Additionally, Defendant had constructive knowledge of the Dangerous Condition on the

       premises of the MSC Meraviglia, due to the length of time the condition Dangerous

       Condition existed and by virtue of ongoing, repetitive, and/or recurring nature of the

       Dangerous Condition. Thus, the harm posed to passengers, including Plaintiff, by the

       Dangerous Condition was reasonably foreseeable.

    19. Alternatively, notice of the Dangerous Condition is not required because Defendant

       engaged in and was guilty of negligent inspection and maintenance of the MSC

       Meraviglia premises, negligent methods of operation of the MSC Meraviglia, and/or

       negligent hiring, supervising, and retaining of its crew responsible for the maintenance

       and inspection of the MSC Meraviglia premises.

    20. Defendant, MSC CRUISES, S.A. D/B/A MSC CRUISES., breached its duty of care to

       provide a reasonably safe premises under the circumstances to Plaintiff by:

           a. failing to comply with all applicable standards, statutes, and/or regulations

              regarding the safety of the premises of the cruise ship MSC Meraviglia;

           b. failing to maintain the premises of the MSC Meraviglia in a reasonably safe

              condition under the circumstances;




                                                4
Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 6




            c. failing to inspect the premises or to implement a method of operation and

                inspection that would reasonably prevent the Dangerous Condition from arising;

            d. failing to institute adequate policies by which Defendant would make safe a

                hazardous condition on its premises once identified;

            e. failing to remedy the Dangerous Condition upon Defendant’s actual and/or

                constructive knowledge of the Dangerous Condition; and/or

            f. failing to warn passengers, including Plaintiff, who were invited to use or

                reasonably should have been expected to use the cabin door that cut Plaintiff’s

                foot and, as such, were exposed to the Dangerous Condition.

        All or some of which caused and/or contributed to the Plaintiff being severely injured

 and/or which caused his injuries to be aggravated and/or made worse.

    21. As a direct and proximate result of the negligence of the Defendant, the Plaintiff was

        injured about his body and extremities, suffered physical pain and suffering, mental

        anguish, loss of enjoyment of life, physical disability, impairment, inconvenience in the

        normal pursuits and pleasures of life, feelings of economic insecurity caused by

        disability, scarring, disfigurement, aggravation of any previously existing conditions

        therefrom, incurred medical expenses in the care and treatment of his injuries, suffered

        physical handicap, lost wages and income lost in the past. The injuries and damages are

        permanent or continuing in nature, and Plaintiff will suffer the losses and impairments in

        the future.

        WHEREFORE, the Plaintiff, JOLANTA SARIS-SZYTFER, prays for entry of a

 judgment against the Defendant, MSC CRUISES, S.A. D/B/A MSC CRUISES, in an amount




                                                 5
Case 0:20-cv-62183-WPD Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 6




 in excess of Seventy-Five Thousand ($75,000.00) dollars, plus costs, and the Plaintiff further

 demands trial by jury of all issues in this cause so triable as a matter of right.



                                    FENSTERSHEIB LAW GROUP, P.A.
                                    520 West Hallandale Beach Blvd.
                                    Hallandale Beach, Florida 33009
                                    Telephone: (954) 456-2488
                                    Facsimile: (954) 867-1844

                                    /s/ Kristoffer Ramsay
                                    Kristoffer Ramsay Esq.
                                    Florida Bar No: 1002563
                                    Email Addresses for service Pursuant to Fla. R. Jud. Admin 2.516
                                    Primary: kramsay@fenstersheib.com
                                    Secondary: kr-pleadings@fenstersheib.com




                                                    6
